Citation Nr: 1625466	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  13-00 002A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable evaluation for tinea pedis, claimed as bilateral foot fungus and discoloration.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel 

INTRODUCTION

The Veteran had active service in the Air Force from January 1982 to October 1984.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a  November 2009 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Petersburg, Florida.   

In March 2016 the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

The Veteran asserts that his bilateral foot disability has worsened since his last VA examination, which took place in October 2009.  The Veteran testified at the March 2016 hearing that he has been receiving steroid shots multiple times a year for over three years.  He also reported that the disability makes it difficult for him to walk and is painful, and that he feels like he has "silver balls" on the top of his toenails which make it difficult for him to walk.  The Veteran also reported that he wore larger shoes, special shoe inserts, and that all of his toes were discolored.

As such, the Veteran should be afforded a new VA examination to determine the current severity of his bilateral foot disability.  Snuffer v. Gober, 10 Vet. App. 400 (1997) (noting that a Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination); Caffrey v. Brown, 6 Vet. App. 377 (1994) (determining that Board should have ordered contemporaneous examination of a Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating). 

In addition, VA treatments from 2012 to the present should be obtained and associated with the claims file. 

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records, especially those from 2012 to the present, and associate them with the claims file. 

2. Then, schedule the Veteran for a VA skin examination to determine the severity of his service-connected tinea pedis, claimed as bilateral foot fungus and discoloration.  The claims file should be made available to and reviewed by the examiner.  All appropriate tests and studies should be conducted.

3. Then readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


